AP-77,040
                                                                     COURT OF CRIMINAL APPEALS
                                                                                     AUSTIN, TEXAS
   September 2, 2015                                                 Transmitted 9/2/2015 9:50:02 AM
                                                                       Accepted 9/2/2015 9:52:50 AM
                                                                                      ABEL ACOSTA
                                                                                              CLERK
                                 IN THE
                   COURT OF CRIMINAL APPEALS OF TEXAS

CEDRIC ALLEN RICKS,                       §
         APPELLANT                        §
V.                                        §          NO. AP-77,040
                                          §
THE STATE OF TEXAS,                       §
         APPELLEE                         §

           STATE’S FIRST MOTION FOR EXTENSION OF TIME
                     TO FILE THE STATE’S BRIEF

TO THE HONORABLE COURT OF CRIMINAL APPEALS:

      COMES NOW, The State of Texas, by and through the Criminal District

Attorney of Tarrant County, Texas, and moves the Court to extend the time for

filing the State’s brief in this cause to December 2, 2015.

                                          I.

      In May 2014, Appellant was convicted of capital murder and sentenced to

death in the 371st Judicial District Court of Tarrant County, Texas, the Hon. Mollee

Westfall presiding. The case style and cause number below were The State of

Texas v. Cedric Allen Ricks, No. 1361004R.

                                         II.

      The trial judge signed the judgment on May 16, 2014. Appeal to this Court

was automatic. Appellant is currently incarcerated.
                                         III.

       The clerk’s record was filed on September 15, 2014. The reporter’s record

was filed on December 18, 2014.

                                         IV.

       Appellant filed his brief on August 4, 2015, after being granted extensions

totaling 196 days. The State’s Brief is currently due on September 3, 2015. The

State requests a 120-day extension of time to file its brief, thus creating a new due

date of December 2, 2015.

                                          V.

       The State has not previously requested or been granted an extension of time

to file its brief in this cause.

                                         VI.

       This extension is not requested for purposes of delay. This extension is

necessary to allow the State adequate time to review the lengthy trial record in this

death-penalty appeal and to research and respond to Appellant’s twenty points of

error. The State cannot complete the State’s brief by the current deadline, and

good cause exists to extend the time for filing the State’s brief as requested herein.

                                         VII.

       Counsel for Appellant, the Hon. Mary B. Thornton, left the undersigned

counsel for the State a telephone message on September 1, 2015, stating that she
does not oppose the State’s motion for extension.

                                       VIII.

      Counsel has been unable to begin reading the lengthy trial record,

researching the issues, or drafting the State’s brief in this cause. Counsel is

assigned to the death-penalty case of Christopher Chubasco Wilkins, Nos. AP-

75,878 (direct appeal) & WR-75,229-01 (initial habeas petition), in which an

execution date of October 28, 2015, has been set. Counsel has been responsible for

handling various matters that have arisen since the execution date was set, and

counsel will be further required to handle matters related to any subsequent

application for writ of habeas corpus and petition for clemency that may be filed as

the execution date of October 28, 2015, approaches.

      In addition, counsel’s recent duties have included researching and drafting

the State’s brief in Rafael Rodriguez v. The State of Texas, No. 02-14-00377-CR,

which is due on September 14, 2015; working to update her lengthy paper entitled

“State Law of Charging Instruments,” published every two years by Thompson

Reuters, by the deadline of September 15, 2015; attending the TDCAA Legislative

Update the afternoon of August 28, 2015; filing the State’s brief in Roderick Dixon

v. The State of Texas, Nos. 02-14-00379-CR through 02-14-00382-CR, on August

10, 2015; handling administrative duties in the post-conviction section of the

Criminal District Attorney’s Office from August 3-14, 2015; and reviewing the
work of other attorneys in the post-conviction section when requested to do so.

Counsel was out of the office from August 18-24, 2015.

      WHEREFORE, PREMISES CONSIDERED, the State respectfully requests

that the Court extend the time for filing the State’s brief to December 2, 2015.

                                          Respectfully submitted,

                                          SHAREN WILSON
                                          Criminal District Attorney
                                          Tarrant County, Texas

                                          DEBRA WINDSOR
                                          Assistant Criminal District Attorney
                                          Chief, Post-Conviction

                                           /s/ Helena F. Faulkner
                                          HELENA F. FAULKNER
                                          Assistant Criminal District Attorney
                                          State Bar No. 06855600
                                          401 W. Belknap
                                          Fort Worth, Texas 76196-0201
                                          (817) 884-1687
                                          FAX (817) 884-1672
                                          CCAappellatealerts@tarrantcountytx.gov

                        CERTIFICATE OF CONFERENCE

      On September 1, 2015, Appellant’s counsel, Mary B. Thornton, left a

telephone message informing the undersigned counsel that she does not oppose this

motion for extension.

                                              /s/ Helena F. Faulkner
                                              HELENA F. FAULKNER
                         CERTIFICATE OF SERVICE

      On September 2, 2015, a copy of the State’s motion was e-served on

Appellant’s direct-appeal counsel Mary B. Thornton, marybrabson01@gmail.com;

and his habeas counsel, Catherine Clare Bernhard, cbernhard@sbcglobal.net.

                                           /s/ Helena F. Faulkner
                                           HELENA F. FAULKNER